Citation Nr: 0311045	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-11 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for a laceration scar 
of the left forehead.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from December 1948 to December 
1955 and from February 1956 to June 1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1991 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO) in which the RO denied the veteran's claim for an 
increased evaluation for a laceration scar of the left 
forehead.  

The Board last remanded this issue in September 2001.  The 
requested development has been accomplished and the matter 
has been returned to the Board for further appellate review.  


FINDING OF FACT

The service connected laceration scar of the left forehead is 
asymptomatic, linear and less than 5 inches (13 or more cm.) 
in length.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for laceration scar 
of the left forehead have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.31, 4.118, Diagnostic Code 7800 (effective prior 
to August 30, 2002); 38 C.F.R. § 4.31, 4.118, Diagnostic Code 
7800 (effective on August 30, 2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The March 1992 Statement of the Case as well as the August 
2002 Supplemental Statement of the Case informed the veteran 
of the evidence needed to substantiate the claims.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded VA 
examinations in October 1999 and January 2002.  See 38 
U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has satisfied its duties to notify and to assist 
the veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

The veteran's service connected laceration scar of the left 
forehead is currently rated as 0 percent disabling under 
Diagnostic Code 7800.  38 C.F.R. § 4.118.  This diagnostic 
code is used to rate disfiguring scars of the head, face or 
neck.  Where, as here, the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

With respect to the applicable law, during the pendency of 
this appeal, in August 2002, VA amended portions of 38 C.F.R. 
§ 4.118 the regulation governing ratings of the skin.  67 
Fed. Reg. 49590 (2002) (codified at 38 C.F.R. § 4.118).  
Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
version of the regulation most favorable to the veteran 
applies unless Congress provides otherwise.  

Prior to August 30, 2002, Diagnostic Code 7800 provided that 
scars of the head, face or neck warrant a noncompensable 
evaluation if they are slightly disfiguring or a 10 percent 
evaluation if they are moderately disfiguring.  When scars to 
the head, face or neck are severe, especially if they are 
productive of marked and unsightly deformity of the eyelids, 
lips, or auricles, a 30 percent rating is warranted.  
Scarring which results in complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement, is rated as 50 percent disabling.  
38 C.F.R. § 4.118.  

Alternatively, a 10 percent evaluation may be assigned for 
superficial scars that are poorly nourished with repeated 
ulcerations.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent evaluation is also warranted for superficial scars 
that are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  A scar may also be 
rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Under the new criteria, Diagnostic Code 7800 provides a 10 
percent rating when there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
is warranted when there is visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.

Note (1) following Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118 are:  Scar 5 or more inches (13 or more cm.) in 
length; Scar at least one-quarter inch (0.6 cm) wide at 
widest part; Surface contour of scar elevated or depressed on 
palpation; Scar adherent to underlying tissue; Skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and Skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7803 now provides a 10 percent evaluation for 
scars, superficial, unstable.  Note (1) defines an unstable 
scar as one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2) defines a 
superficial scar as one not associated with underlying soft 
tissue damage.  

Diagnostic Code 7804 provides a 10 percent evaluation for 
scars, superficial, painful on examination.  Note (1) defines 
a superficial scar as one not associated with underlying soft 
tissue damage.  Note (2) states that in this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  

Diagnostic Code 7805 provides that a scar may also be rated 
based on the limitation of function of the part affected.  

A compensable evaluation is not warranted for the veteran's 
laceration scar of the left forehead under the old criteria, 
prior to August 30, 2002.  The evidence does not show that 
the laceration scar of the left forehead was moderately 
disfiguring, poorly nourished with repeated ulcerations, 
tender and painful on objective demonstration, or limits 
function of the part affected.  At the January 2002 VA 
examination the scar on the left forehead was not 
conspicuous.  There was no ulceration or tenderness.  
Disfigurement was very slight and there was no limitation of 
function by the scar.  The diagnosis was scar on the forehead 
with minimal disfigurement.  

A compensable evaluation is not warranted under the new 
criteria as the veteran's laceration scar of the left 
forehead is not shown to be 5 or more inches (13 or more cm.) 
in length; one-quarter inch (0.6 cm) wide at widest part; 
elevated or depressed on palpation; adherent to underlying 
tissue; hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); of abnormal skin texture 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); missing underlying 
soft tissue in an area exceeding six square inches (39 sq. 
cm.); or indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  At the October 1999 VA 
examination there was an erythematous patch with adherence 
scale on the left temple.  The diagnosis was actinic 
keratosis of the left temple.  However, at the January 2002 
VA examination there was a 2-cm linear well healed scar on 
the left forehead.  There was no adherence or breakdown.  
Texture was good.  There was no elevation or depression of 
the scar.  There was no underlying tissue loss, inflammation, 
edema or keloid formation.  The color of the scar compared to 
normal areas of the skin was the same.

Given the foregoing the Board finds that there is no basis 
for the assignment of a compensable rating for laceration 
scar of the left forehead under either the old or new 
criteria.  


ORDER

A compensable evaluation for laceration scar of the left 
forehead is denied. 




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

